Citation Nr: 1205565	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-27 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of urethral discharge and gonorrhea, claimed as sexually transmitted disease.

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a kidney disorder.





REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to July 1974 followed by service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen a claim for service connection for diabetes mellitus.

The Veteran also appeals from a May 2009 rating decision which denied his requests to reopen claims for service connection for hepatitis C and residuals of urethral discharge and gonorrhea.  In addition, the Veteran appeals from a June 2010 rating decision that denied his claim for service connection for a kidney disease requiring dialysis.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for a left ankle disability was raised by the Veteran in a July 1998 formal claim but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran provided testimony regarding a claim for an increased rating for a right knee disability during the September 2010 hearing.  However, a closer review of the claims file indicates that the Veteran withdrew his pending appeal as to this issue in January 2010.  The Veteran's September 2010 testimony is therefore construed as an informal claim for an increased rating for a right knee disability.  The Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.

Additional evidence pertinent to the claims on appeal was submitted subsequent to the issuance of the June 2010 statement of the case (SOC).  RO consideration of this evidence was waived in September 2010 and January 2011.  See 38 C.F.R.              § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for kidney disease requiring dialysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hepatitis C was last denied in an unappealed September 2002 rating decision as the evidence of record did not establish a nexus between this disability and service.

2.  Evidence submitted since the September 2002 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The Veteran's claim for service connection for residuals of urethral discharge, gonorrhea was last denied in an unappealed October 1992 rating decision as the evidence of record did not establish a chronic disability.

4.  Evidence submitted since the October 1992 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

5.  The Veteran's claim for service connection for diabetes mellitus was last denied in an unappealed May 2006 rating decision as the evidence of record neither established a nexus between this disability and service nor established that the Veteran served in Vietnam.

6.  Evidence submitted since the May 2006 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., in-country Vietnam service), the absence of which was the basis of the previous denial.

7.  The Veteran served on a ship operating primarily or exclusively on Vietnam's inland waterways and is presumed to have been exposed to herbicides.

8.  The Veteran currently has diabetes mellitus.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service connection for hepatitis C, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  Evidence received since the September 2002 rating decision, which denied service connection for a hepatitis C, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The October 1992 rating decision, which denied service connection for a urethral discharge, gonorrhea, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  Evidence received since the October 1992 rating decision, which denied service connection for urethral discharge, gonorrhea, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The May 2006 rating decision, which denied service connection for diabetes mellitus, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

6.  Evidence received since the May 2006 rating decision, which denied service connection for diabetes mellitus, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In view of the Board's favorable decision with regard to the Veteran's request to reopen his claim for service connection for diabetes mellitus and the associated claim for service connection for diabetes mellitus, further assistance is unnecessary to aid the Veteran in substantiating these claims.  

The Board notes that the Veteran's claim for service connection for diabetes mellitus was not reopened by the RO and considered on its merits.  However, the Veteran is not prejudiced by the Board's consideration of this claim on the merits as he has had the opportunity to submit evidence, argument and have a hearing on the merits of the claim.  The Board is also granting service connection based on the Veteran's submission of such evidence.  Cf. Bernard v. Brown, 4 Vet App 384 (1993). 
 
The Veteran was provided with VCAA notice with regards to his request to reopen a claim for service connection for hepatitis C and urethral discharge, status-post sexually transmitted disease in an April 2009 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper preadjudication Dingess notice were provided in the April 2009 letter.

The April 2009 preadjudication letter also informed the Veteran that his claims for service connection for hepatitis C and urethral discharge, status-post sexually transmitted disease had been previously denied.  This letter informed him of the need for new and material evidence to reopen this claim, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior denials.  This letter provided proper preadjudication notice as required by Kent.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, service personnel records, various private treatment records and VA treatment records.  As the claims for service connection for hepatitis C and a sexually transmitted disease are not being reopened, VA examinations are not required.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Court of Appeals for Veterans Claims (CVAC) has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the AOJ and do not apply to hearings before the Board.  As the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

During the September 2010 hearing, the issues on appeal were identified.  The Veteran was asked whether he received current treatment for his claimed sexually transmitted disease and hepatitis C.  The Veteran was given the opportunity to provide any additional information at the close of the hearing.  The Board thereby fulfilled its duty under Bryant.  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105I.  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

If VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.  38 C.F.R. § 3.156 I.  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention a veteran by name.  38 C.F.R. § 3.156(i). 

Hepatitis C Claim

A September 2002 rating decision denied the Veteran's claim for service connection for hepatitis C as the evidence of record did not establish a nexus between a current disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A.     § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the September 2002 rating decision include the Veteran's service treatment records, a VA examination and VA treatment records dated through January 2002.

A July 1970 service entrance examination and a July 1974 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to hepatitis C.

An August 1996 VA treatment note indicated that the Veteran's intravenous drug abuse was active.

A September 1996 VA biopsychosocial integrated summary indicated that the Veteran had been admitted to an in-patient substance abuse treatment program and that this program was his third attempt at rehabilitation for intravenous heroin and cocaine abuse.  He reported using heroin for 20 years, cocaine for one year and that he had used "all substances."  A diagnostic impression of poly substance abuse (specifically intravenous heroin abuse and cocaine abuse) was made.

A September 1996 VA discharge summary reflected the Veteran's reports that he began using drugs prior to service and that he began using intravenous heroin during service.  Except for brief periods, he had used intravenous heroin almost daily since service.  He had used intravenous cocaine for the past two years.

A history of chronic hepatitis C was noted in a December 1998 VA treatment note.

A February 2002 VA examination reflected the Veteran's reports of being diagnosed with hepatitis C about two years ago.  He reported a history of multiple sexual partners, including promiscuity, and intravenous drug use with the sharing of needles "sometimes."  Blood transfusions, an open injury or tattooing were denied.  A diagnosis of hepatitis C by history was made.

Evidence received since the September 2002 rating decision included various private treatment records, VA treatment records, various VA examinations and the Veteran's service personnel records.

During a September 2010 hearing, the Veteran testified that he was diagnosed with hepatitis C after service.  He received treatment for his hepatitis C at VA.

VA treatment records show continued monitoring for hepatitis C.

The Veteran's claim for service connection for hepatitis C was last denied in an September 2002 rating decision as the evidence of record did not establish a nexus between a current disability and service.  As such, medical evidence establishing such a nexus is required to reopen his claim.

No such evidence has been received.  The newly submitted VA treatment records document current monitoring for hepatitis C only and do not contain an opinion regarding the etiology of the disability.  The newly received service personnel records cannot serve as a basis to reopen as they are not relevant to the instant claim.  See 38 C.F.R. § 3.156(c)(i).

The Board notes that the Veteran's representative has presented an new etiological theory for the Veteran's hepatitis C, namely that it was incurred through the use of jet "air gun" injections or the Veteran's multiple sexual partners during service.  However, a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  This newly presented argument regarding the etiology of the Veteran's hepatitis C is therefore insufficient to reopen the claim. 

As none of the additional evidence received since the September 2002 denial establishes a nexus between the Veteran's hepatitis C and his service, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  The claim is therefore not reopened, and the appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



Residuals of Urethral Discharge Claim

A October 1992 rating decision denied the Veteran's claim for service connection for residuals of urethral discharge, gonorrhea as the evidence of record did not establish a chronic disability.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the October 1992 rating decision included the Veteran's service treatment records.

A July 1970 service entrance examination was negative for any relevant abnormalities.  Gonorrhea was found in June 1973 and in May 1974 following the Veteran's complaints of urethral discharge.  A July 1974 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to gonorrhea or other sexually transmitted diseases.

Evidence received since the October 1992 rating decision included VA treatment records, various private treatment records and various VA examinations.  The Veteran's service personnel records were also received.

During the September 2010 hearing, the Veteran testified that he was treated for gonorrhea during service.  He did not know if his current VA treatment addressed this in-service gonorrhea but he did have a "relapse" that required antibiotics.

The Veteran's claim for service connection for a sexually transmitted disease, or residuals of urethral discharge, gonorrhea, was last denied in an October 1992 rating decision as the evidence of record did not establish a chronic disability.  As such, medical evidence establishing such a chronic disability is required to reopen his claim.

No such evidence has been received.  The newly submitted VA treatment records do not document current treatment for a sexually transmitted disease, including gonorrhea.  The Veteran's statements that he suffered from gonorrhea during service and had current symptoms are duplicative of evidence previously considered.  The Board also notes that the Veteran is not competent to provide a diagnosis of a medical disorder.  Also, the newly received service personnel records cannot serve as a basis to reopen as they are not relevant to the instant claim.  See 38 C.F.R. § 3.156(c)(i).

As none of the additional evidence received since the October 1992 denial establishes a chronic disability resulting from the Veteran's in-service gonorrhea, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  The claim is therefore not reopened, and the appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Diabetes Mellitus Claim

A May 2006 rating decision denied the Veteran's claim for service connection for diabetes mellitus as the evidence of record did not establish a nexus between this disability and service nor did it establish that the Veteran served in Vietnam.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

A July 1970 service entrance examination and a July 1974 service discharge examination were negative for any relevant abnormalities and the accompanying urinalyses were negative for sugar.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to diabetes mellitus.

Service personnel records indicate that the Veteran was assigned to the U.S.S Cayuga (LST-1186) from June 1972 to July 1974.  His awards and decorations included the Vietnam Service Medal with one bronze star.  

A June 2004 VA treatment note indicated that the Veteran's glucose levels had been abnormal for the past one to two years.  Diabetes was noted in a June 2005 VA treatment note.

Evidence received since the May 2006 rating decision included various private treatment records, VA treatment records, various VA examinations and various lay statements.  Additional information regarding the U.S.S. Cayuga was also submitted.

An August 2006 statement from J. A. indicated that he had served aboard the U.S.S. Cayuga from the summer of 1971 to January 1975.  He recalled the ship briefly going to Vung Tau and generally patrolling the coastline of South Vietnam and the Gulf of Tonkin.

An October 2008 statement from D. O. indicated that the author had served aboard the U.S.S. Bristol County and arrived in the Subric Bay in March 1974.  The author recalled that the U.S.S. Cayuga had been steaming off the coast of Cambodia for about 60 days when his ship arrived in the Subric Bay.

During the September 2010 hearing, the Veteran testified that he was aboard the U.S.S. Cayuga when it operated in and around the waters of South Vietnam.  The ship was designated as a "LST" and was responsible for carrying troops and equipment to and from Vietnam.  He recalled at least one instance of being docked in Vietnam to unload supplies.

VA treatment records document the Veteran's continued treatment and monitoring for diabetes mellitus.

An undated command history for the U.S.S. Cayuga detailed its missions between January 1972 and November 1972, and indicated that it had provided escort service from other ships between the Philippines and Vung Tau.  Undated internet articles about the U.S.S. Cayuga indicate that it had served a "three month tour in Vietnam" in 1972.

The Veteran's claim for service connection for diabetes mellitus was denied in a May 2006 rating decision as the evidence of record did not establish a nexus between this disability and service nor did it establish that the Veteran served in Vietnam.  

As such, medical evidence establishing such a nexus or evidence of in-country Vietnam service is required to reopen his claim.

The undated command history of the U.S.S. Cayuga suggested that it served in Vung Tau, a coastal city located in southern Vietnam, during the period which the Veteran served aboard the ship.  This command history suggests that the Veteran had in-country Vietnam service and his claim for service connection for diabetes mellitus is therefore reopened.

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  For claims of herbicide exposure based upon "Brown Water" navy service, a request for verification of the ships' operations was to be sent to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES).  The RO was also to reference a document listing the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010).

The Board notes that a review of the document listing the Navy ships associated with service in Vietnam reveals that all vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  The U.S.S. Cayuga was designated as a LST.  The Veteran's exposure to herbicides is therefore conceded.

Inasmuch as herbicide exposure is conceded and the Veteran has a disease subject to presumptive service connection on the basis of such exposure, all of the elements for service connection for diabetes mellitus have been met and the claim is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the claim for service connection for hepatitis C is not reopened.

New and material evidence not having been received, the claim for service connection for a sexually transmitted disease is not reopened.

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened.

Service connection for diabetes mellitus is granted.


REMAND

The June 2010 rating decision denied the Veteran's claim for service connection for a kidney disease requiring dialysis.  The Veteran's representative filed a timely notice of disagreement objecting to the determination in July 2010.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand this claim to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should again consider the claim for service connection for kidney disease, to include considering whether the disorder is secondary to diabetes.  If the claim is not granted, the RO/AMC shall issue a Statement of the Case addressing the claim for service connection for a kidney disease requiring dialysis.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


